Title: To Benjamin Franklin from Robert Morris, 6 June 1781
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. June 6th. 1781
Your very obliging letter of the 3d of June last year has been with me some time altho it was long in reaching my hands. My intention in troubling you at this time is only to Announce the Appointment I have received from Congress of Superintendant of the Finances of the United States, which my Friends, Acquaintance & Fellow Citizens have pressed me to Accept in such terms as have to me proved irresistable altho my Interest Tranquility & Domestic happiness must suffer beyond Compensation. Indeed the only Compensation I can have, will be the reflections that will arise from rendering essential Services to this (at present) embarrassed Country Shou’d I succeed in the attempt and if I do I will be well content with that payment for my sacrifices. If I do not succeed it Shall not be for want of Assiduity or exertion nor through any default that my small Abilities can prevent.
As I engage in this Arduous undertaking upon the most disinterested Principles and with the Sole View of Serving my Country I have a right to look up to, and call upon, all those Virtuous Sons of America who really wish to promote the interest of their Country, to assist and support My Measures so long as they have that object in View and further I do not presume to ask their Countenance. To you then Good Sir, as a Staunch Friend, an Able & Faithfull Servant to your Country, I turn my Eyes, honoured with your Friendship, esteeming your Virtues & Admiring your Abilities. You must think that a promise of Patronage & Support to me as a Public Officer so long as my Conduct Shall justly Merit it, will be most gratefully received, especially as that Spirit of envy, Jealousy & Faction which appears too strongly planted in this Country generally directs its poisoned darts at the most usefull characters, which from that cause only, are frequently in need of Support from Honest disinterested Men. I shall have occasion to write You in my official Character probably by this same Conveyance and therefore I will not longer trespass on your patience than to assure you of that respect & esteem with which I ever am Dear Sir Your most Obedt Servt.
Robt Morris
His Excy Benjn. Franklin Esqr Minister Plenipy of the United States at Paris
